Title: To George Washington from George Clinton, 17 May 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie 17th May 1781
                        
                        I this moment received the enclosed Letter from Genl Schuyler to your Excellency which agreable to his
                            Direction I have perused & now forward by the same Express who handed it to me. This Letter with one which the
                            Express is charged with from Brigr Genl Clinton will I presume give your Excellency all the Intelligences from the
                            Northward and render it unnecessary to communicate the Particulars contained in my Letter. The Destruction of the Barracks
                            at Fort Schuyler is a Loss which I fear cannot be easily repaired in our present situation and I find it is my Brothers Opinion
                            which he informs me is supported by the concurrent Sentiments of the principal People of Albany, that it would be more
                            eligible to abolish the Works, remove the Artillery & Stores and take Post at the German Flatts than attempt it.
                            It is conceived that a Post established at that Place would afford greater Security to the frontier Settlements &
                            be supported with less expence & difficulty; and it is alledged that the great Object of maintaining a Post at the
                            former Place is removed by the friendly Indians having abandoned their Settlements in it’s vicinity & retreated to
                            Schenectady.
                        I promised myself the Pleasure of seeing your Excellency at Head Quarters before this: but the necessity then
                            was of convening special Courts for the speedy Trial of a number of attrocious Offenders confined in the Goal here
                            prevented it. This business being completed which I hope will be effected in a Day or two at farthest I shall not
                                fail waiting on your Excellency. I have not yet been furnished with Returns of the Levies raising
                            for the Defence of the State and therefore am not able to form any estimate of the additional Strength
                            they will afford to the regular Force on the northern Frontier—I fear but few of them are as yet
                            collected in that Quarter. I am with the highest Respect & Esteem Your Excellencys most Obedt Servt
                        
                            Geo: Clinton

                        
                    